
	

113 HR 1456 IH: To make improvements to the Children’s Gasoline Burn Prevention Act.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1456
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Cole (for
			 himself, Mr. Mullin,
			 Mr. Long, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To make improvements to the Children’s Gasoline Burn
		  Prevention Act.
	
	
		1.Amendment to the Children’s
			 Gasoline Burn Prevention ActSection 2 of the Children’s Gasoline Burn
			 Prevention Act (Public Law 110–278; 122 Stat. 2602) is amended—
			(1)in the heading, by
			 striking Child-Resistant
			 Portable Gasoline Containers and inserting
			 Portable Fuel Container
			 Standards;
			(2)by striking
			 subsection (b) and inserting the following new subsection:
				
					(b)RequirementsEffective
				6 months after the date of enactment of this Act, each portable fuel container
				manufactured on or after that date for sale in the United States shall conform
				to the provisions of ASTM standards F852–08, F2517–09, F839–83 (2006), F976–08,
				F926–02 (2007), as they are by their terms applicable to gasoline, kerosene, or
				diesel portable fuel containers, as issued by ASTM
				International.
					;
			(3)in subsection (c),
			 by striking gasoline each place that it appears; and
			(4)in subsection (d),
			 by striking child resistance requirements of ASTM F2517–05 and
			 inserting provisions of any standard described in subsection
			 (b),.
			
